              Case 3:20-cv-06041-RS Document 1 Filed 08/27/20 Page 1 of 37




 1 ROBBINS LLP
   BRIAN J. ROBBINS (190264)
 2 brobbins@robbinsllp.com
   CRAIG W. SMITH (164886)
 3 csmith@robbinsllp.com
   SHANE P. SANDERS (237146)
 4 ssanders@robbinsllp.com
   EMILY R. BISHOP (319383)
 5 ebishop@robbinsllp.com
   5040 Shoreham Place
 6 San Diego, CA 92122
   Telephone: (619) 525-3990
 7 Facsimile: (619) 525-3991

 8 Attorneys for Plaintiff

 9                                   UNITED STATES DISTRICT COURT

10                                 NORTHERN DISTRICT OF CALIFORNIA

11 MARIA CECILIA LORCA, Derivatively on           )   Case No.:
   Behalf of ALTRIA GROUP, INC.,                  )
12                                                )
                            Plaintiff,            )   VERIFIED SHAREHOLDER DERIVATIVE
13                                                )   COMPLAINT FOR BREACH OF
          v.                                      )   FIDUCIARY DUTY, AIDING AND
14                                                )   ABETTING, WASTE OF CORPORATE
   WILLIAM F. GIFFORD, JR., HOWARD A.             )   ASSETS, AND UNJUST ENRICHMENT
15 WILLARD III, KEVIN C. CROSTHWAITE,             )
   JR., JUUL LABS, INC., KEVIN BURNS,             )
16 RIAZ VALANI, and NICHOLAS J.                   )
   PRITZKER,                                      )
17                                                )
                            Defendants,           )
18                                                )
          -and-                                   )
19                                                )
   ALTRIA GROUP, INC., a Virginia                 )
20 Corporation,                                   )
                                                  )
21                           Nominal Defendant.   )   DEMAND FOR JURY TRIAL
                                                  )
22

23

24

25

26
27

28

                         VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
                Case 3:20-cv-06041-RS Document 1 Filed 08/27/20 Page 2 of 37




 1           Plaintiff, by her attorneys, submits this Verified Shareholder Derivative Complaint for Breach of

 2 Fiduciary Duty, Aiding and Abetting, Waste of Corporate Assets, and Unjust Enrichment. Plaintiff

 3 alleges the following on information and belief, except as to the allegations specifically pertaining to

 4 plaintiff which are based on personal knowledge. This complaint is also based on the investigation of

 5 plaintiff's counsel, which included, among other things, a review of public filings with the U.S. Securities

 6 and Exchange Commission ("SEC") and a review of news reports, press releases, and other publicly

 7 available sources.

 8                               NATURE AND SUMMARY OF THE ACTION

 9                  This is a shareholder derivative action brought by plaintiff on behalf of nominal defendant

10 Altria Group, Inc. ("Altria" or the "Company") against certain of current and former fiduciaries, and those

11 that aided and abetted those fiduciaries, for breaches of fiduciary duties and violations of law. These

12 wrongs resulted in hundreds of millions of dollars in damages, including damages to Altria's reputation,

13 goodwill, and standing in the business community. Moreover, these actions have exposed Altria to

14 billions of dollars in potential liability for violations of state and federal law.

15                  Altria is a holding company that produces and markets tobacco and other related products

16 through its wholly owned subsidiaries. The Company offers cigarettes primarily under the Marlboro

17 brand, cigars under the Black & Mild brand, and moist smokeless tobacco products under the

18 Copenhagen, Skoal, Red Seal, and Husky brands. Altria sells its products primarily to wholesalers and
19 distributors, large retail organizations, and chain stores, as well as the armed services.

20                  On December 20, 2018, Altria announced that it signed and closed a significant

21 investment in defendant JUUL Labs, Inc. ("JUUL"), the purported U.S. leader in electronic vapor ("e-

22 vapor") and electronic cigarette ("e-cigarette," the use of which is commonly referred to as "vaping")

23 products. Specifically, the Company purchased $12.8 billion worth of JUUL's stock pursuant to a stock

24 purchase agreement (the "JUUL Investment"). Altria's investment represented a 35% economic interest

25 in JUUL, valuing the e-cigarette company at $38 billion, with JUUL remaining fully independent. Under

26 the relationship agreement executed in connection with the investment, Altria agreed not to sell or transfer
27

28
                                               -1-
                            VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
               Case 3:20-cv-06041-RS Document 1 Filed 08/27/20 Page 3 of 37




 1 any JUUL shares for six years from December 20, 2018.1

 2                  The Company's announcement was shocking for numerous reasons. Altria, and tobacco

 3 companies in general, had a long history of advertising to underage individuals and faced legal regulatory

 4 repercussions as a result. Altria claimed to have put its past advertising practices behind it. JUUL's

 5 success, however, was materially the result of targeting youths with its products and engaging in other

 6 misleading marketing tactics. In investing in JUUL, Altria thrust itself right back into the middle of

 7 advertising to underage users, something it claimed it was trying to avoid.

 8                  Further, as discussed in more detail herein, between December 20, 2018 and February 21,

 9 2020, the Company's fiduciaries made a series of improper statements concerning Altria's JUUL

10 investment in the Company's press releases, filings with the SEC, and during conference calls. In

11 particular, these fiduciaries claimed the investment would "accelerate JUUL's mission to switch adult

12 smokers to e-vapor products" and thereby generate "long-term benefits for adult smokers and [Altria's]

13 shareholders." They also endorsed JUUL's products as potentially harm reductive while assuring

14 investors that JUUL is "committed to preventing youth from using any tobacco products[,]" and that

15 "[JUUL's] intent was never to have youth use JUUL products."

16                  Although the public and regulators had raised concerns about e-cigarettes' potential health

17 risks and JUUL's suspected marketing to minors before, this scrutiny intensified almost immediately after

18 Altria finalized its multibillion-dollar investment into JUUL. Awareness of underage JUUL use grew
19 and reports of seizures and respiratory illness associated with vaping emerged. As skepticism, negative

20 publicity, and health concerns mounted against JUUL, regulators and government authorities initiated

21 investigations and began restricting sales practices related to e-cigarettes, tarnishing Altria's reputation

22 while diminishing the value of its JUUL Investment.

23                  On April 3, 2019, the U.S. Food and Drug Administration ("FDA") announced it was

24 investigating cases of people suffering seizures following the use of e-cigarettes. The FDA stated it had

25 received thirty-five reports of such seizures, especially in youth and young adults. This news sent the

26
27   1
    Undisclosed at that time was an agreement made in connection with the investment that Altria exit the
   e-cigarette market. This decision has led to a lawsuit by the Federal Trade Commission ("FTC") for
28 antitrust violations, along with numerous private lawsuits.
                                                      -2-
                           VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
               Case 3:20-cv-06041-RS Document 1 Filed 08/27/20 Page 4 of 37




 1 Company's stock price down by over 4% and erased over $5.07 billion in market capitalization in a single

 2 day.

 3                  On August 29, 2019, the Wall Street Journal reported that the FTC was investigating

 4 whether JUUL used marketing practices to appeal to minors. The next day, the FDA and Centers for

 5 Disease Control and Prevention ("CDC") jointly announced they were investigating "the distressing

 6 incidents of severe respiratory disease associated with use of e-cigarette products." Following these

 7 announcements, the Company's stock price declined by over 4%, wiping out over $3.9 billion in market

 8 capitalization in two days.

 9                  On September 12, 2019, Reuters reported that, "New Jersey could become the latest state

10 to restrict e-cigarette use." Also on September 12, 2019, the CDC announced that it had received 380

11 reported cases of lung diseases associated with vaping, with six total deaths confirmed. On this news,

12 Altria's stock price fell by 9.76%, or $4.34 per share, to close at $40.12 per share on September 19, 2019,

13 compared to the closing price of $44.46 per share on September 12, 2019, erasing over $8.10 billion in

14 market capitalization in five days.

15                  Then, on September 25, 2019, the Company issued a press release disclosing that Philip

16 Morris International Inc. ("Philip Morris") had called off discussions of a $200 billion merger with Altria.

17 Philip Morris apparently ended discussions of the merger due to scrutiny of the e-cigarette industry and

18 Altria's 35% stake in JUUL. JUUL also announced that day that its Chief Executive Officer ("CEO")
19 would step down and that it would cease all advertising in the U.S. This news erased over $597.79

20 million in Altria's market capitalization in just two days.

21                  On October 31, 2019, the Company disclosed that it recorded a $4.5 billion impairment

22 charge to its JUUL stock holdings, representing over a 35% loss on Altria's JUUL investment in less than

23 one year. Altria based the JUUL impairment upon several factors, including the increased likelihood of

24 the FDA removing flavored e-vapor products from the market, as well as the various e-vapor bans already

25 in place by cities and states throughout the U.S. and in certain international markets. On this news,

26 Altria's market capitalization fell by $2.18 billion dollars in a single day. Then Altria wrote down another
27 $4.1 billion worth of its investment on January 30, 2020, for a total write down of 67%.

28
                                              -3-
                           VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
               Case 3:20-cv-06041-RS Document 1 Filed 08/27/20 Page 5 of 37




 1                  In total, the Company lost nearly $50 billion in market capitalization, or $26.35 per share,

 2 from its April 2019 high of $57.73 per share to its low of $31.38 per share on March 23, 2020.

 3                  Further, as of Altria's most recent Quarterly Report, the Company is now the subject of at

 4 twenty-five class actions, 561 individual actions, twenty-four state or local government lawsuits, and

 5 eleven lawsuits filed by school districts relating to JUUL e-vapor products, including a number of actions

 6 consolidated by the U.S. Judicial Panel on Multidistrict Litigation in the U.S. District Court for the

 7 Northern District of California, titled In re JUUL Labs, Inc. Marketing, Sales Practices, and Products

 8 Liability Litigation (collectively, the "JUUL Actions"). Many of the JUUL Actions include cases alleging

 9 that JUUL's misleading marketing targeted young adults and teenagers while failing to disclose the

10 nicotine in its products, causing addiction. The JUUL Actions also include personal injury cases relating

11 to pulmonary disease, seizures, as well as other serious health problems.

12                  In addition, as a direct result of the improper statements detailed herein, the Company is

13 now the subject of at least one federal securities class action lawsuit filed in the U.S. District Court for

14 the Eastern District of Virginia on behalf of investors who purchased Altria's stock at artificially inflated

15 prices (the "Securities Class Action"). The Securities Class Action brings claims under sections 10(b)

16 and 20(a) of the Securities Exchange Act of 1934 (the "Exchange Act") and generally alleges that Altria

17 and its fiduciaries misrepresented the Company's due diligence into JUUL, as well as the risks associated

18 with JUUL's products and marketing practices. Altria will likely be subject to more litigation and
19 government investigations going forward. For example, on February 21, 2020, it was announced that the

20 SEC launched an investigation into Altria's disclosures concerning the risks associated with the JUUL

21 Investment.

22                                       JURISDICTION AND VENUE

23                  Jurisdiction is conferred by 28 U.S.C. §1332. Complete diversity among the parties exists

24 and the amount in controversy exceeds $75,000, exclusive of interests and costs.

25                  This Court has jurisdiction over each defendant named herein because each defendant is

26 either a corporation that conducts business in and maintains operations in this District, or is an individual
27 who has sufficient minimum contacts with this District to render the exercise of jurisdiction by the

28 District courts permissible under traditional notions of fair play and substantial justice.
                                              -4-
                           VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
               Case 3:20-cv-06041-RS Document 1 Filed 08/27/20 Page 6 of 37




 1                  Venue is proper in this Court in accordance with 28 U.S.C. §1391 because: (i) one or more

 2 of the defendants either resides in or maintains executive offices in this District; (ii) a substantial portion

 3 of the transactions and wrongs complained of herein, including the defendants' primary participation in

 4 the wrongful acts detailed herein, and aiding and abetting and conspiracy in violation of fiduciary duties

 5 owed to Altria, occurred in this District; and (iii) defendants have received substantial compensation in

 6 this District by doing business here and engaging in numerous activities that had an effect in this District.

 7                                     INTRADISTRICT ASSIGNMENT

 8                  A substantial portion of the transactions and wrongdoings which give rise to the claims in

 9 this action occurred in the County of San Francisco. A related derivative action is pending in the Oakland

10 division of this Court and therefore, this action is properly assigned to the Oakland division.

11                                                THE PARTIES

12 Plaintiff

13                  Plaintiff Maria Cecilia Lorca has continuously been a shareholder of Altria since

14 December 2014. Plaintiff is a citizen of Florida.

15 Nominal Defendant

16                  Nominal defendant Altria is a Virginia corporation with principal executive offices

17 located at 6601 West Broad Street, Richmond, Virginia. Accordingly, Altria is a citizen of Virginia.

18 Altria is a holding company that operates various subsidiaries in the smokeable products, smokeless
19 products, and wine sectors of consumer products. In December 2018, through a wholly owned subsidiary,

20 Altria acquired a 35% economic interest in JUUL through the purchase of shares of nonvoting convertible

21 common stock.        As of December 31, 2019, Altria and its subsidiaries had approximately 7,300

22 employees.

23 Defendants

24                  Defendant William F. Gifford, Jr. ("Gifford") is Altria's CEO and has been since April

25 2020. Defendant Gifford was also Altria's Chief Financial Officer ("CFO") from March 2015 to April

26 2020; Vice Chairman from May 2018 to April 2020; Executive Vice President from March 2015 to May
27 2018; Senior Vice President, Strategy and Business from November 2013 to March 2015; and held

28 various positions of increasing responsibility from 1994 to November 2013. Defendant Gifford is named
                                              -5-
                           VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
               Case 3:20-cv-06041-RS Document 1 Filed 08/27/20 Page 7 of 37




 1 as a defendant in a related class action complaint that alleges he violated sections 10(b) and 20(a) of the

 2 Exchange Act. Altria paid defendant Gifford the following compensation as an executive:

 3                        Stock Awards     Annual       Long-Term      Change in     All Other
      Year     Salary      Grant Value Incentive Plan Incentive Plan Pension Value Compensation    Total
 4    2019    $871,667       2,200,099     890,500       2,851,200     $2,456,241    $104,052   $9,373,759
      2018    $820,000      $5,750,042    $928,600           -            $381       $102,662   $7,601,685
 5

 6 Defendant Gifford is a citizen of Virginia.

 7                 Defendant Howard A. Willard III ("Willard") was Altria's CEO, Chairman of the Board

 8 of Directors (the "Board"), and a director from May 2018 to April 2020. Defendant Willard was also

 9 Altria's Executive Vice President from January 2011 to May 2018, Chief Operating Officer from March

10 2015 to May 2018, CFO from January 2011 to February 2015, and held various positions of increasing

11 responsibility with the Company from 1992 to January 2011. Defendant Willard is named as a defendant

12 in a related securities class action complaint that alleges he violated sections 10(b) and 20(a) of the

13 Exchange Act. Altria paid defendant Willard the following compensation as an executive:

14                        Stock Awards     Annual       Long-Term      Change in     All Other
      Year     Salary      Grant Value Incentive Plan Incentive Plan Pension Value Compensation    Total
15    2019   $1,250,000      6,000,091        -          3,478,600     $4,316,446    $372,479   $15,417,616
      2018   $1,113,201     $6,750,070   $2,250,000          -         $1,192,673    $267,755   $11,573,699
16

17 Defendant Willard is a citizen of Virginia.

18                 Defendant Kevin C. Crosthwaite, Jr. ("Crosthwaite") was Altria's Senior Vice President,
19 Chief Strategy and Growth Officer from June 2018 to September 2019; President and CEO, Philip Morris

20 from April 2017 to June 2018; and held various positions of increasing responsibility with the Company

21 from 1997 to April 2017. Defendant Crosthwaite is named as a defendant in a related securities class

22 action complaint that alleges he violated sections 10(b) and 20(a) of the Exchange Act. Defendant

23 Crosthwaite is a citizen of Virginia.

24                 Defendant JUUL is a Delaware corporation with principal offices located at 560 20th

25 Street, San Francisco, California. Accordingly, defendant JUUL is a citizen of Delaware and California.

26 Defendant JUUL is an e-cigarette company that sells handheld electronic devices with prefilled, nicotine-
27 containing e-liquid pods.

28
                                               -6-
                            VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
               Case 3:20-cv-06041-RS Document 1 Filed 08/27/20 Page 8 of 37




 1                  Defendant Kevin Burns ("Burns") was JUUL's CEO from December 2017 to September

 2 2019 and a director from at least July 2018 to September 2019. Defendants Burns is a citizen of

 3 California.

 4                  Defendant Riaz Valani ("Valani") is a JUUL director and has been since at least May

 5 2011. Defendant Valani is a citizen of California.

 6                  Defendant Nicholas J. Pritzker ("Pritzker") is a JUUL director and has been since at least

 7 April 2015. Defendant Pritzker is a citizen of California.

 8                  The defendants identified in ¶¶21-23 are referred to herein as the "Altria Individual

 9 Defendants." The defendants identified in ¶¶24-27 are referred to herein as the "JUUL Defendants."

10                        DUTIES OF THE ALTRIA INDIVIDUAL DEFENDANTS

11 Fiduciary Duties

12                  By reason of their positions as officers and directors of the Company, each of the Altria

13 Individual Defendants owed and owe Altria and its shareholders fiduciary obligations to act in good faith

14 and are required to use their utmost ability to control and manage Altria in a fair, just, honest, and

15 equitable manner. The Altria Individual Defendants were and are required to act in furtherance of the

16 best interests of Altria and not in furtherance of their personal interest or benefit.

17                  In addition, the Company has adopted a Code of Business Conduct and Ethics for

18 Directors (the "Code"). The Code recognizes: "One of our Company's most valuable assets is our
19 reputation for integrity. We should all recognize that our actions are the foundation of our reputation and

20 adhering to this Code and the law is imperative."

21                  In addition, in the section concerning "Compliance with Laws, Rules and Regulations,"

22 the Code provides:

23          The Company is strongly committed to conducting our business affairs with honesty and
            integrity and in full compliance with all applicable laws, rules and regulations. No director
24
            of the Company shall commit an illegal or unethical act, or instruct others to do so, for any
25          reason when conducting business for the Company.

26                  Concerning antitrust laws, the Code provides: "The Company is also fully committed to
27 compliance with all antitrust and competition laws, and will not engage in any improper communications

28 or agreements with competitors."
                                              -7-
                           VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
                Case 3:20-cv-06041-RS Document 1 Filed 08/27/20 Page 9 of 37




 1                  The Company also has a Code of Conduct that applies to its employees, including senior

 2 executives. Regarding competition laws, the Code of Conduct states that employees should never even

 3 discuss with a competitor "[f]ixing terms related to promotions, credit or other terms and conditions of

 4 sale" or "[l]imiting production."

 5                  Concerning marketing, the Code of Conduct states:

 6          Our companies are committed to responsibly marketing our products to adult consumers. To
            support this goal, you must:
 7

 8                 Ensure that marketing materials and programs comply with all legal requirements, our
                    Code, policies, practices and commitments
 9
                   Hold advertising agencies and product development and marketing consultants to these
10                  standards
11
                   Never make misrepresentations about our companies' products, including the health
12                  effects of those products

13                 Substantiate all claims about our companies' products before you make any claims
14
                   Never market our companies' products to underage persons
15

16 Breaches of Duties

17                  The conduct of the Altria Individual Defendants complained of herein involves a knowing

18 and culpable violation of their obligations as officers and directors of Altria, the absence of good faith on
19 their part, and a reckless disregard for their duties to the Company that the Altria Individual Defendants

20 were aware or reckless in not being aware posed a risk of serious injury to the Company.

21                  The Altria Individual Defendants breached their duty of good faith by allowing defendants

22 to cause, or by themselves causing, the Company to engage in, the JUUL Investment, which significantly

23 overstated the value of JUUL, the illegal antitrust actions, the illegal false marketing, and the issuance of

24 false and misleading statements, all improper practices that wasted the Company's assets, and caused

25 Altria to incur substantial damage.       The JUUL Defendants knowingly participated and provided

26 assistance in these breaches.
27                  The Altria Individual Defendants, because of their positions of control and authority as

28 officers and/or directors of Altria, were able to and did, directly or indirectly, exercise control over the
                                              -8-
                           VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
               Case 3:20-cv-06041-RS Document 1 Filed 08/27/20 Page 10 of 37




 1 wrongful acts complained of herein. The Altria Individual Defendants also failed to prevent the other

 2 Altria Individual Defendants from taking such illegal actions. As a result, and in addition to the damage

 3 the Company has already incurred, Altria has expended, and will continue to expend, significant sums of

 4 money.

 5              CONSPIRACY, AIDING AND ABETTING, AND CONCERTED ACTION

 6                  In committing the wrongful acts alleged herein, the Altria Individual Defendants and

 7 JUUL Defendants have pursued, or joined in the pursuit of, a common course of conduct, and have acted

 8 in concert with and conspired with one another in furtherance of their common plan or design. In addition

 9 to the wrongful conduct herein alleged as giving rise to primary liability, the Altria Individual Defendants

10 and JUUL Defendants further aided and abetted and/or assisted each other in breaching their respective

11 duties.

12                  During all times relevant hereto, the Altria Individual Defendants, collectively and

13 individually, initiated a course of conduct that was designed to and did: (i) deceive the investing public,

14 including shareholders of Altria, regarding the Altria Individual Defendants' management of Altria's

15 operations; (ii) permit or approve the illegal business practices described herein, including violations of

16 antirust and marketing laws; and (iii) enhance the Altria Individual Defendants' executive and directorial

17 positions at Altria and the profits, power, and prestige that the Altria Individual Defendants enjoyed as a

18 result of holding these positions. In furtherance of this plan, conspiracy, and course of conduct, the Altria
19 Individual Defendants, collectively and individually, took the actions set forth herein.

20                  The Altria Individual Defendants accomplished their conspiracy, common enterprise,

21 and/or common course of conduct by causing the Company to purposefully or recklessly violate the law

22 as detailed herein. Because the actions described herein occurred under the authority of the Board, each

23 of the Altria Individual Defendants was a direct, necessary, and substantial participant in the conspiracy,

24 common enterprise, and/or common course of conduct complained of herein.

25                  Each of the Altria Individual Defendants and JUUL Defendants aided and abetted and

26 rendered substantial assistance in the wrongs complained of herein. In taking such actions to substantially
27 assist the commission of the wrongdoing complained of herein, each Individual Defendant acted with

28
                                              -9-
                           VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
              Case 3:20-cv-06041-RS Document 1 Filed 08/27/20 Page 11 of 37




 1 knowledge of the primary wrongdoing, substantially assisted in the accomplishment of that wrongdoing,

 2 and was aware of his, her, or its overall contribution to and furtherance of the wrongdoing.

 3                        THE COMPANY'S DISASTROUS JUUL INVESTMENT

 4 JUUL Enters the Market Through Advertising Directed at Minors

 5                  According to the CDC, e-cigarettes are devices that produce an aerosol by heating a liquid

 6 that usually contains nicotine, flavorings, and other chemicals that a user then inhales into their lungs. E-

 7 cigarettes are known by many different names. They are sometimes called "e-cigs," "e-hookahs,"

 8 "mods," "vape pens," "vapes," "tank systems," and "electronic nicotine delivery systems (ENDS)."

 9                  JUUL entered the market in 2015. Its products were designed for, and aimed its marketing

10 towards, minors and young adults. With a device resembling a flash-drive and nicotine cartridge flavors

11 that cigarette companies are prohibited from marketing precisely because the flavors appeal to minors, it

12 was obvious that JUUL's stated mission of "switching adult smokers" to JUUL devices was false. Instead,

13 JUUL's unspoken goal was to achieve growth through repeated sales of an addictive and harmful product

14 to minors as well as young adults. This aggressive advertising strategy worked. According to the FTC's

15 complaint, by 2018, JUUL dominated the market, controlling approximately 70% of it.

16                  Reports of JUUL's successful marketing to minors emerged long before Altria signed and

17 closed its investment in JUUL. For example, on December 4, 2017, National Public Radio detailed

18 JUUL's widespread popularity among teens and young adults, titled "Teenagers Embrace JUUL, Saying
19 It's Discreet Enough to Vape in Class." The article quotes an eighteen year old student who stated that

20 as much as 60% of her friends have a JUUL. The article also links the spike in youth use to JUUL's

21 design and flavors, stating: "The JUUL device, with its sleek design that resembles a flash drive, is a

22 special hit with teens. … The JUUL also has multiple flavors available – mint, tobacco, mango, crème

23 brulee and fruit." In November 2018, the CDC reported that current e-cigarette use among American

24 high school students reached 20.8%, representing a 78% increase from the prior year. Altria's fiduciaries

25 should have known JUUL was responsible for this increase in light of JUUL's admitted rapid growth,

26 impressive market share, and leadership in the e-vapor category.
27

28
                                              - 10 -
                           VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
              Case 3:20-cv-06041-RS Document 1 Filed 08/27/20 Page 12 of 37




 1                 Even without these public reports, Altria's fiduciaries would have recognized that JUUL

 2 was targeting youth by simply looking at its advertising. On January 31, 2019, Stanford University

 3 School of Medicine published an article conducted by a team of researchers titled "JUUL Advertising

 4 over Its First Three Years on the Market." The researchers concluded that JUUL's advertising imagery

 5 was "patently youth oriented" in its first six months on the market, noting that even though JUUL's

 6 advertising was "more muted" for the next two and a half years, it "was widely distributed on social

 7 media channels frequented by youth … and catalyzed by compensated influencers and affiliates." The

 8 article provided JUUL's initial 2015 campaign as an example of "imagery [that] resonated with underage

 9 teens who aspire to emulate … trendsetting young adults," the "net effect [of which] was to establish a

10 notably youth-oriented brand identity for JUUL." In particular, the ad shows:

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26                 The imagery in the ad above and others like it directly contradicts JUUL's claim that it
27 never intended "to have youth use JUUL products," a claim that the Company's fiduciaries reiterated

28 when they announced the JUUL Investment.
                                            - 11 -
                         VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
              Case 3:20-cv-06041-RS Document 1 Filed 08/27/20 Page 13 of 37




 1                  The above advertising also demonstrates that if the Altria Individual Defendants had

 2 looked into JUUL's advertising and marketing practices, even in a cursory manner, they would have

 3 known that JUUL was targeting youths. Sufficient due diligence also would have revealed that JUUL's

 4 market share was largely comprised of youths, not adults.

 5 JUUL Faced Liability and Regulatory Risks at the Time of Altria's Investment

 6                  As fiduciaries of a tobacco company, Altria's officers and directors were well aware that

 7 successfully targeting minors to use nicotine products presented tangible liability risks and that regulators

 8 would take action to hamstring these practices, thereby stalling JUUL's business while reducing its value.

 9                  Under the Tobacco Master Settlement Agreement and the Smokeless Tobacco Master

10 Settlement Agreement reached in 1998, participating manufactures, including Altria, agreed not to "take

11 any action, directly or indirectly, to target Youth within any Settling State in the advertising, promotion

12 or marketing of Tobacco Products, or take any action the primary purpose of which is to initiate, maintain

13 or increase the incidence of Youth smoking within any Settling State."

14                  In 2009, the FDA banned flavored cigarettes pursuant to its authority under the Family

15 Smoking Prevention and Tobacco Control Act of 2009. Then FDA commissioner, Dr. Margaret A.

16 Hamburg, announced the ban because "flavored cigarettes are a gateway for many children and young

17 adults to become regular smokers." Although e-cigarettes escaped the ban because they did not exist yet,

18 the regulation should have alerted Altria's fiduciaries that the FDA would take action against flavored
19 nicotine products, and that the loophole would inevitably close on JUUL.

20                  The FDA was publicly targeting JUUL months before Altria's investment. First, on April

21 23, 2018, FDA Commissioner Scott Gottlieb ("Gottlieb") issued a statement on "new enforcement actions

22 and a Youth Tobacco Prevention Plan to stop youth use of, and access to, JUUL and other e-cigarettes."

23 The agency announced it was taking "new action to examine youth appeal of JUUL" and initiating steps

24 "to foreclose online sales of JUUL to minors." Gottlieb also announced that it had sent a letter to JUUL

25 "requiring the company to submit important documents to better understand the reportedly high rates of

26 youth use and the particular youth appeal of these products." Specifically, the announcement stated:
27          Today, we're announcing several new actions and efforts aimed at doing just that as the
            first steps in a new Youth Tobacco Prevention Plan focused on stopping youth use of
28          tobacco products, and in particular, e-cigarettes.
                                                       - 12 -
                           VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
               Case 3:20-cv-06041-RS Document 1 Filed 08/27/20 Page 14 of 37




            The troubling reality is that electronic nicotine delivery systems (ENDS) such as e-
 1          cigarettes have become wildly popular with kids. We understand, by all accounts, many of
 2          them may be using products that closely resemble a USB flash drive, have high levels of
            nicotine and emissions that are hard to see. These characteristics may facilitate youth use,
 3          by making the products more attractive to children and teens.

 4          These products are also more difficult for parents and teachers to recognize or detect.
            Several of these products fall under the JUUL brand, but other brands, such as myblu and
 5          KandyPens, that have similar characteristics are emerging. In some cases, our kids are
            trying these products and liking them without even knowing they contain nicotine. And
 6          that's a problem, because as we know the nicotine in these products can rewire an
            adolescent's brain, leading to years of addiction. For this reason, the FDA must – and will
 7          – move quickly to reverse these disturbing trends, and, in particular, address the surging
 8          youth uptake of JUUL and other products.
                                             *       *       *
 9
            [T]oday, the FDA also sent an official request for information directly to JUUL Labs,
10          requiring the company to submit important documents to better understand the reportedly
            high rates of youth use and the particular youth appeal of these products. The information
11          we're requesting includes: documents related to product marketing; research on the health,
12          toxicological, behavioral or physiologic effects of the products, including youth initiation
            and use; whether certain product design features, ingredients or specifications appeal to
13          different age groups; and youth-related adverse events and consumer complaints associated
            with the products. We don't yet fully understand why these products are so popular among
14          youth. But it's imperative that we figure it out, and fast. These documents may help us get
            there.
15
            We plan to issue additional letters to other manufacturers of products that raise similar
16          concerns about youth use. If these companies, including JUUL, don't comply with our
            requests, they will be in violation of the law and subject to enforcement.
17

18                 Then, on September 18, 2018, the FDA issued a press release announcing its launch of a
19 "new, comprehensive campaign to warn kids about the dangers of e-cigarette use as part of [the] agency's

20 Youth Tobacco Prevention Plan, amid evidence of sharply rising use among kids." The agency

21 designated youth e-cigarette use as an "epidemic." Gottlieb stated in the release that the FDA's evidence

22 of this "dangerous trend" strongly suggests "the presence of flavors is one component making these

23 products especially attractive to kids." He further stated: "The mandate to reverse this trend in youth

24 addiction to nicotine is one of my highest priorities. I'm employing every tool at my disposal in these

25 efforts."

26                 The FDA was not alone in publicly investigating JUUL or taking other steps to curb the
27 use of flavored e-liquids. For instance, in June 2018, San Francisco banned the use of flavored liquids

28 for e-cigarettes. Then, on July 24, 2018, the Massachusetts Attorney General announced an investigation
                                             - 13 -
                          VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
               Case 3:20-cv-06041-RS Document 1 Filed 08/27/20 Page 15 of 37




 1 into JUUL's marketing and sale of minors. The Massachusetts Attorney General's announcement called

 2 out JUUL and others in the e-cigarette industry's use of flavored products that appeal to minors.

 3                 The Altria Individual Defendants thus knew there was a significant likelihood of the FDA

 4 and other governmental agencies would act against JUUL, including banning flavored e-cigarette

 5 products months before finalizing Altria's JUUL Investment. They also knew that regulatory pressure to

 6 ban e-cigarette flavors would devastate JUUL's value, given that the majority of the company's sales were

 7 its flavored products. In fact, during the Company's earning conference call on July 26, 2018, defendant

 8 Willard was specifically asked about San Francisco's ban and the Massachusetts' Attorney General's

 9 actions. Defendant Willard downplayed the ban and stated the Company's insiders were "not surprised"

10 by the Attorney General's actions, and in fact "appreciated" it. In particular, the following exchange

11 occurred:

12          [Analyst]: Great. And then look, I guess, just stepping back, as you said in the opening
            remarks, there's been a ton of development this quarter from a regulatory perspective. But
13          I actually wanted to ask your opinion about 2 things that have happened more at the local
            level versus the federal level in the quarter. First is just the flavors ban in San Francisco
14          that was passed in June and the second, which, I guess, is outside the quarter, but the recent
15          Attorney General investigation in Massachusetts into JUUL. I'd just love your thoughts on
            both as the potential precedents. And on the latter, just to be clear, I don't expect you to
16          comment on the competitor situation specifically, but I am interested in your views as to
            what implications such an action might have indirectly on the e-vapor category broadly or
17          even on your MarkTen business specifically.
18          [Defendant Willard]: Sure. I'll start with the San Francisco flavor ban. What we have found
19          is that there is some low level of activity in various localities and occasionally, a city, that
            is at odds with the general trend at the federal and state level. And that's really how I would
20          frame that San Francisco flavor ban. I think it's more of an aberration than it is the
            beginning of a trend. But it would not surprise me if you had a handful of other localities
21          or cities that are particularly anti-tobacco take up that activity. But I wouldn't expect it to
            get much traction on a larger scale.
22

23          [Analyst]: Great. That's helpful. And then as to what the Attorney General is doing or may
            do in Massachusetts as it relates to e-vapor.
24
            [Defendant Willard]: Sure. I think what we're seeing is that for quite some time, the
25          tobacco industry has been expected to operate under a very specific set of rules, and the
            Master Settlement Agreement laid those out for the cigarette category. But frankly, we've
26
            -- as we've expanded into other categories, we've always had a significant focus on making
27          sure that we market only to adult tobacco consumers and that we minimize unintended
            reach of our marketing to folks that are nonsmokers. And we are always aware that the
28          FDA and the Attorneys General are watching everything we do to make sure we're
                                              - 14 -
                           VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
              Case 3:20-cv-06041-RS Document 1 Filed 08/27/20 Page 16 of 37




            operating responsibly. And I think that -- we think that has resulted in a category where the
 1          level of marketing that is seen by nontobacco users has come down dramatically. And of
 2          course, youth smoking rates are at all-time lows. I think that, that is the way any responsible
            tobacco company needs to operate in the U.S., and I think that the AGs who monitor
 3          marketing activity and all other tobacco activity across the country, I think, don't hesitate
            to reach out to tobacco manufacturers if they think they're not operating against the basic
 4          rules of the industry. And so I can't specifically comment on the details of the action in
            Massachusetts, but I think as an experienced player in the category, we're not surprised.
 5
            And frankly, we appreciate the AGs making sure that there's a minimum level of
 6          performance expected from everybody in the industry.

 7                  According to Gottlieb, the FDA requested that Altria and the other tobacco companies

 8 submit "voluntary plans for how they proposed to address [the youth vaping] crisis," in mid- to late-2018.

 9 In response, Altria stated:

10          [It] felt that the youth addiction crisis was being driven by the pod-based systems in
            particular and especially the flavored products. And [Altria] said – [Altria] agreed to
11          withdraw [its] pod-based products from the market at that time voluntarily and said that
            [it] wouldn't put flavored products on the market other than menthol in tobacco until they
12          either have an authorized PMTA [premarket tobacco product application] by the FDA or
13          otherwise have evidence that the youth addiction crisis has abated.

14                  On November 7, 2019, amid regulatory pressure, JUUL announced it would halt sales of

15 its mint flavor, which represent 70% of JUUL's sales in the U.S. JUUL stopped selling its other popular

16 fruit and dessert flavors in retail stores in 2018 and online in October 2019.

17                  Thus, Altria knew that JUUL's products, which hinged on pod-based flavored e-liquid,

18 was driving a youth vaping crisis. It also knew that regulators were preparing to take action against JUUL
19 and others in the e-cigarette industry. In addition to these regulatory risks, the Altria Individual

20 Defendants should have been aware that the negative publicity surrounding JUUL in the months before

21 the investment had also reduced JUUL's value. They also should have known that lawsuits would

22 inevitably be filed against JUUL, with litigation expenses and liability potentially attaching to Altria.

23                  The Altria Individual Defendants ignored the above risks and led Altria to take on a 35%

24 ownership in JUUL even though it was not in its best interest to do so. These defendants also caused

25 Altria to pay $12.8 billion for that ownership when adequate due diligence would have revealed that

26 JUUL was overvalued.
27

28
                                              - 15 -
                           VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
              Case 3:20-cv-06041-RS Document 1 Filed 08/27/20 Page 17 of 37




 1 Altria Enters into the JUUL Investment Despite These Known Risks

 2                  Altria and JUUL began to have "confidential discussions" when the Company, led by

 3 defendant Willard, contacted JUUL about a commercial relationship in early 2017. The negotiations,

 4 however, did not begin in earnest until 2018.

 5                  In particular, on July 30, 2018, defendant Pritzker e-mailed defendant Willard an opening

 6 term sheet. Defendants Pritzker and Valani, two members of JUUL's board of directors, and defendant

 7 Burns, JUUL's CEO, met with defendants Willard and Gifford on August 1, 2018.

 8                  JUUL and Altria continued to negotiate over the next few weeks. At one point, defendant

 9 Valani met with Dinyar S. Devitre, an Altria Board member. Mr. Devitre's direct involvement in

10 negotiations demonstrates that the Board was closely tracking JUUL and the negotiations of the JUUL

11 Investment.

12                  Negotiations appeared stalled over JUUL's demand that Altria exit the e-cigarette market

13 completely. However, after defendant Willard informed JUUL defendants Pritzker, Valani, and Burns

14 that the Company was willing to exit this market, negotiations heated up again.

15                  Finally, on December 20, 2018, Altria announced it entered into the investment agreement

16 with JUUL. Altria agreed to pay JUUL $12.8 billion and provide it with support in exchange for

17 nonvoting equity, which could change into voting shares based on certain events occurring. In order to

18 afford the deal, Altria had to double its debt. Despite the substantial investment, Altria never presented
19 the JUUL Investment to shareholders for approval.

20 The Defendants' Actions also Violated Antitrust Laws

21                  Before the JUUL Investment, Altria introduced its own e-cigarette business. In the mid-

22 2010s, it recognized that it needed to look into new alternative nicotine products and e-cigarettes was the

23 fastest growing category. The Company introduced the MarkTen e-cigarette in 2013 and spent over $100

24 million acquiring other e-cigarette companies.

25                  In February 2018, the Company introduced that MarkTen Elites, a pod-based e-cigarette

26 that closely resembled JUUL's products. While Altria's e-cigarette market presence remained small, the
27 MarkTen Elite was a significant threat due to Altria's pre-established relationships and size. JUUL,

28 therefore, demanded that Altria exit the e-cigarette market as a condition to any agreement.
                                             - 16 -
                          VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
              Case 3:20-cv-06041-RS Document 1 Filed 08/27/20 Page 18 of 37




 1                 Altria acceded in this demand. The Company pulled the MarkTen Elite from the market

 2 in October 2018. The Company's stated reasoning was that it was concerned that pod-based systems and

 3 nontraditional flavors could be contributing to youth usage. While correct, this concern rings hollow in

 4 light of pod-based systems and nontraditional flavors being the hallmarks of JUUL's products. It does,

 5 however, show that the Altria Individual Defendants' statements that JUUL's products were not marketed

 6 towards youths were knowingly false, as described in more detail herein.

 7                 Then, on December 7, 2018, shortly before announcing the JUUL Investment, Altria

 8 wound down the rest of its e-cigarette business.

 9                 The JUUL Investment contained terms that solidified JUUL's dominance in the market.

10 In particular, Altria and JUUL entered into a "Relationship Agreement," which contained a noncompete

11 provision (the "Noncompete") restricting Altria from competing in the relevant market; a Services

12 Agreement, whereby Altria agreed to provide a variety of support services for JUUL; an Intellectual

13 Property License Agreement licensing Altria's e-cigarette intellectual property to JUUL; and a Voting

14 Agreement providing Altria representation on JUUL's board of directors following the conversion of its

15 shares.

16                 In February 2019, the Company filed for Hart-Scott-Rodino Act clearance in order to

17 convert its interests into voting securities and exercise its right to appoint three (of nine) members to

18 JUUL's board of directors. This request caused the FTC to review the terms of the JUUL Investment,
19 including the Relationship Agreement, the Noncompete, and Altria removing its competing product from

20 the market. The chance for collusion was further heightened by Altria having an "observer" on JUUL's

21 board of directors. This observer seat allowed the Company to have access to JUUL's nonpublic

22 information and adjust its plans according.

23                 In January 2020, Altria and JUUL entered into revised agreements concerning the JUUL

24 Investment. The revised agreements contained many of the same troubling aspects of the initial

25 agreement. In particular, under the revised Voting Agreement, Altria would have the right to: (i) appoint

26 two (of nine) JUUL directors; (ii) nominate one (of three) JUUL independent directors; (iii) appoint one
27 (of four) members of a Nominating Committee (who would have the right to veto independent director

28 nominations); (iv) appoint two (of five) members and the Chair of a new Litigation Oversight Committee
                                             - 17 -
                          VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
               Case 3:20-cv-06041-RS Document 1 Filed 08/27/20 Page 19 of 37




 1 (which would have responsibility for managing litigation involving both Altria and JUUL, i.e., "Joint

 2 Litigation Matters"); and (v) appoint one (of three) members of a Litigation Subcommittee (which would

 3 have authority, by unanimous vote, to change JUUL's senior outside counsel responsible for Joint

 4 Litigation Matters).

 5                   The amendment to the Relationship Agreement gives Altria the option to be released from

 6 the Noncompete if JUUL is prohibited by federal law from selling vaping products in the United States

 7 for at least a year or if Altria's internal valuation of the carrying value of its investment falls below 10%

 8 of its initial value of $12.8 billion.

 9                  On April 1, 2020, the FTC filed an administrative complaint against Altria and JUUL over

10 the Company's decision to exit the e-cigarette market and enter into the agreements related to the JUUL

11 Investment. The FTC is seeking to unwind the JUUL Investment.

12                                          IMPROPER STATEMENTS

13                  On December 20, 2018, Altria issued a press release and filed a Current Report on Form

14 8-K with the SEC announcing that it had signed and closed a $12.8 billion investment in JUUL, the

15 purported "U.S. leader in e-vapor." As pointed out in the press release, Altria's investment of $12.8

16 billion for a 35% economic interest in JUUL valued that "company at $38 billion." The press release

17 emphasized that the JUUL investment would "drive growth." It also claimed the Services Agreement

18 related to the investment would "accelerate JUUL's mission to switch adult smokers to e-vapor products,"
19 thus resulting in increased JUUL sales and added value to the Company's investment. In particular, the

20 press release stated:

21              ALTRIA MAKES $12.8 BILLION MINORITY INVESTMENT IN JUUL TO
                    ACCELERATE HARM REDUCTION AND DRIVE GROWTH
22
            Altria and JUUL sign service agreements to accelerate JUUL's success switching adult
23            smokers; JUUL has the unique opportunity to reach adult smokers through prime
                     retail shelf space, inserts in cigarette packs and adult smoker database
24
                                        JUUL will remain fully independent
25          RICHMOND, Va.—December 20, 2018—Altria Group, Inc. (Altria) (NYSE: MO) today
            announces it signed and closed a $12.8 billion investment in JUUL Labs, Inc. (JUUL), the
26
            U.S. leader in e-vapor. The service agreements will accelerate JUUL's mission to switch
27          adult smokers to e-vapor products. Altria's investment represents a 35% economic interest
            in JUUL, valuing the company at $38 billion. JUUL will remain fully independent.
28
                                              - 18 -
                           VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
               Case 3:20-cv-06041-RS Document 1 Filed 08/27/20 Page 20 of 37




 1          Altria's CEO and Chairman, defendant Willard, commented in the press release, further endorsing

 2 the benefits that the JUUL Investment would bring to Altria and its shareholders. Specifically, Willard

 3 highlighted JUUL's "world leader[ship] in switching adult smokers" to products that "reduce harm,"

 4 claiming that "working with JUUL … will have long-term benefits for adult smokers and [Altria's]

 5 shareholders." In particular, the press release stated:

 6          "We are taking significant action to prepare for a future where adult smokers
            overwhelmingly choose non-combustible products over cigarettes by investing $12.8
 7          billion in JUUL, a world leader in switching adult smokers," said Howard Willard, Altria's
            Chairman and Chief Executive Officer. "We have long said that providing adult smokers
 8          with superior, satisfying products with the potential to reduce harm is the best way to
 9          achieve tobacco harm reduction. Through JUUL, we are making the biggest investment
            in our history toward that goal. We strongly believe that working with JUUL to accelerate
10          its mission will have long-term benefits for adult smokers and our shareholders."

11                  The press release also quoted JUUL's CEO, defendant Burns, who echoed defendant
12 Willard's assurances that JUUL's products reduce harm, claiming that JUUL's technology "improve[s]

13 the lives of the world's one billion adult cigarette smokers." Specifically, the press release stated:

14          "Altria's investment sends a very clear message that JUUL's technology has given us a truly
            historic opportunity to improve the lives of the world's one billion adult cigarette
15          smokers," said Kevin Burns, Chief Executive Officer of JUUL. "This investment and the
            service agreements will accelerate our mission to increase the number of adult smokers
16
            who switch from combustible cigarettes to JUUL devices."
17

18                  In further promoting Altria's JUUL investment, the press release touted JUUL's fast

19 growth and impressive market share. Defendant Willard added it was "a unique and compelling

20 opportunity to invest in an extraordinary company" and that Altria would "build on [JUUL's] tremendous

21 success." In particular, the press release stated:

22          An Extraordinary E-vapor Company with a Strong Product Pipeline
23          Fueled by its unique and innovative Silicon Valley approach to product development and
            founded by former smokers, JUUL has rapidly built an industry-leading position by
24          satisfying adult tobacco consumers with its differentiated e-vapor products.
25          JUUL has quickly grown both revenue and share, and today represents approximately 30%
            of the total U.S. e-vapor category.1 JUUL has a deep innovation pipeline and currently
26          operates in eight countries, with rapid international expansion plans.
27          "This is a unique and compelling opportunity to invest in an extraordinary company, the
            fastest growing in the U.S. e-vapor category. We are excited to support JUUL's highly-
28
                                              - 19 -
                           VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
              Case 3:20-cv-06041-RS Document 1 Filed 08/27/20 Page 21 of 37




            talented team and offer our best-in-class services to build on their tremendous success,"
 1          added Willard.
 2

 3                 Finally, the press release assured investors that JUUL, like Altria, was "[c]ommit[ed] to

 4 [u]nderage [t]obacco [p]revention." It supported this claim by listing a number of JUUL's recent actions

 5 designed to prevent underage vaping and promised that Altria and JUUL would work together to prevent

 6 underage usage. In particular, the press release stated:

 7          Commitment to Underage Tobacco Prevention
            Altria and JUUL are committed to preventing youth from using any tobacco products.
 8          As recent studies have made clear, youth vaping is a serious problem, which both Altria
 9          and JUUL are committed to solve. As JUUL previously said, "Our intent was never to have
            youth use JUUL products. But intent is not enough, the numbers are what matter, and the
10          numbers tell us underage use of e-cigarette products is a problem."

11          As a result, JUUL recently began implementing a number of actions to prevent underage
            vaping, including stopping the sales of flavored products to retail stores, enhancing age-
12          verification for its online sales, eliminating social media accounts and developing further
            technology solutions.
13
            JUUL believes that it cannot fulfill its mission to provide the world's one billion adult
14          smokers with a true alternative to combustible cigarettes if youth use continues unabated.
            Together, JUUL and Altria will work to prevent youth usage through their announced
15          initiatives, further technological developments and increased advocacy for raising the
            minimum age of purchase for all tobacco products to 21.
16

17                 During the ensuing analyst conference call that day, defendant Willard claimed that,
18 "[i]mportantly, Altria and JUUL are committed to preventing kids from using any tobacco products. As
19 recent studies have made clear, youth vaping is a serious problem, which both Altria and JUUL are

20 committed to solve." In response to an analyst question, defendant Willard claimed that the use of

21 underage JUUL was "quite a small percentage." In particular, the following exchange occurred:

22          [Analyst]: Howard, so how much of JUUL's business over the last 12 months have you
            concluded comes from underage consumers? And how confident are you that progress can
23          be made to eradicate that consumption? And I guess, lastly, what is the risk that you
            assigned to the idea that JUUL's products ultimately may not receive FDA approval
24          through the PMTA process, given their known association with underage consumption?
25          [Defendant Willard]: Yes. I think it's hard to nail down exactly how much of the volume
            could be contributed to -- could be attributed to underage use. We believe it's quite a small
26          percentage[.]
27

28
                                             - 20 -
                          VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
              Case 3:20-cv-06041-RS Document 1 Filed 08/27/20 Page 22 of 37




 1                 JUUL also issued a press release on December 20, 2018 discussing the deal, titled "JUUL

 2 Statement About Altria Minority Investment and Service Agreements." The press release falsely claimed

 3 that JUUL's "intent was never to have youth use JUUL products."

 4                 On February 20, 2019, defendant Willard and other members of Altria's senior

 5 management presented at the 2019 Consumer Analyst Group of New York (CAGNY) Conference.

 6 During the conference, defendant Willard lauded JUUL's success while emphasizing that it was

 7 positioned for "long-term leadership and growth both in the U.S. and internationally." Defendant Willard

 8 also assured investors that the Altria Individual Defendants conducted "in-depth due diligence."

 9 Specifically, defendant Willard stated:

10         We've followed JUUL's journey rather closely. Two years ago, JUUL grew rapidly but in
           a small number of retail stores. Other e-vapor products had achieved periods of brief
11         category leadership often driven by introductory offers, so we watched JUUL carefully to
           see if it had staying power. We knew JUUL had a unique product, but it wasn't clear
12         whether the product and the brand had the ability to establish long-term leadership and
13         brand equity. During 2018, we concluded that JUUL had not only become the retail share
           leader in the U.S. e-vapor category, but that no other brand was close to it in share or future
14         growth potential. In addition, it was not until we conducted in-depth due diligence in the
           fourth quarter of 2018 that we fully grasped the many other strengths and capabilities that
15         we believe position JUUL for long-term leadership and growth both in the U.S. and
           internationally. For example, we saw that their product pipeline was significantly more
16         developed, and that their manufacturing capabilities and international plans were more
17         robust than we believed. We then became convinced that JUUL was far more than another
           temporary leader and that they'd built a platform for long-term success in e-vapor.
18         As a consumer products company, we firmly believe that brands matter, and JUUL is
19         demonstrating strong loyalty and brand equity. In our consumer research, nearly 50% of
           adult tobacco consumers who've tried JUUL say it was the first e-vapor brand they used
20         consistently. JUUL's net promoter score, a proxy for gauging overall satisfaction and
           loyalty, measured a remarkable +57, a score that compares favorably to a wide range of
21         global brands across diverse industries. Throughout our analysis, it became clear that
           investing with JUUL to accelerate its global growth was more value accretive than
22         investing internally to leap frog its product. We determined that our services and
23         infrastructure could complement JUUL's terrific product and capabilities, and help advance
           a compelling long-term commercial and harm-reduction opportunity.
24

25                 On February 26, 2019, the Company filed its Annual Report on Form 10-K with the SEC

26 for the year ended December 31, 2018 (the "2018 Form 10-K"). Defendants Willard and Gifford signed
27 the 2018 Form 10-K. In addition, the 2018 Form 10-K contained signed certifications pursuant to the

28
                                             - 21 -
                          VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
              Case 3:20-cv-06041-RS Document 1 Filed 08/27/20 Page 23 of 37




 1 Sarbanes-Oxley Act of 2002 ("SOX") by defendants Willard and Gifford attesting that the report "fairly

 2 presents, in all material respects, the financial condition and results of operations of the Company."

 3                 In the 2018 Form 10-K, these defendants downplayed the fact that regulatory concern with

 4 underage e-vapor use threatened the value of Altria's JUUL investment. Specifically, although the 2018

 5 Form 10-K disclosed that Altria received a letter from the FDA "expressing concern about this investment

 6 given the rise in underage use of e-vapor products," these fiduciaries assured investors that the Company

 7 responded by reaffirming its ongoing commitment to preventing underage use. The 2018 Form 10-K

 8 further assured investors that Altria would continue discussions regarding underage e-vapor use with the

 9 FDA going forward. In particular, the 2018 Form 10-K stated:

10          Underage Access and Use of E-vapor Products: The FDA announced in September 2018
            that it is using its regulatory authority to address underage access and use of e-vapor
11          products. As part of this effort, the FDA issued letters to manufacturers of certain e-vapor
            products, including Nu Mark and JUUL, requiring them to (1) discuss with the FDA the
12          steps each manufacturer intends to take to address youth access and use of its e-vapor
13          products and (2) within 60 days provide a detailed written plan to address underage access
            and use.
14          In October 2018, Altria responded to the FDA's request for a written plan setting forth the
15          actions it was taking to address underage access and met with the FDA. In December 2018,
            Altria refocused its innovative product efforts, which included the discontinuation of all
16          Nu Mark e-vapor products. Altria's decision was based on current and expected financial
            performance of its innovative products, as well as regulatory restrictions limiting the ability
17          to quickly improve such products. Later in December, Altria purchased, through a wholly
            owned subsidiary, a 35% economic interest in JUUL. Following the announcement of this
18          investment, Altria requested a meeting with the FDA to discuss the transaction and its
19          ongoing support for underage tobacco prevention. In February 2018, the FDA sent Altria
            a letter expressing concern about this investment given the rise in underage use of e-vapor
20          products and issued a statement indicating that, if the increased trend in underage use of e-
            vapor products does not reverse, the FDA may unilaterally take action to address the trend.
21          Altria responded by reaffirming its ongoing and long-standing investment in underage
            tobacco prevention efforts. For example, Altria is advocating raising the minimum legal
22          age to purchase all tobacco products to 21 at the federal and state levels to further address
23          underage tobacco use. Altria will meet with the FDA to continue discussing underage e-
            vapor use.
24

25                 In addition, rather than specifically warn investors that the transpiring regulatory action—

26 including the recently received letter from the FDA—posed a tangible risk to the expected benefits of the
27 JUUL Investment, the 2018 Form 10-K merely provided a generic catch-all provisions on that point.

28 Specifically, the 2018 Form 10-K stated:
                                              - 22 -
                           VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
               Case 3:20-cv-06041-RS Document 1 Filed 08/27/20 Page 24 of 37




             [T]he expected benefits of the JUUL transaction, such as any equity earnings and receipt
 1           of cash dividends, may not materialize in the expected manner or timeframe or at all,
 2           including due to the risks encountered by JUUL in its business, such as operational risks
             and regulatory risks at the international, federal and state levels, including actions by the
 3           FDA; unanticipated impacts on JUUL's relationships with employees, customers, suppliers
             and other third parties; potential disruptions to JUUL's management or current or future
 4           plans and operations due to the JUUL transaction; or domestic or international litigation
             developments, investigations, or otherwise. … Failure to realize the expected benefits of
 5
             our JUUL investment could adversely affect the value of the investment. As discussed in
 6           the Discussion and Analysis - Critical Accounting Policies and Estimates in Item 7, if a
             qualitative assessment of impairment of our JUUL investment were to indicate that its fair
 7           value is less than its carrying value, the investment would be written down to its fair value,
             which could have a material adverse effect on Altria's consolidated financial position or
 8           earnings.
 9       THE TRUTH SLOWLY EMERGES AS THE IMPROPER STATEMENTS CONTINUE
10                  On April 3, 2019, the FDA issued a press release announcing its investigation into reports
11 of seizures following the use of e-cigarettes, "especially [in] youth and young adults." The FDA stated

12 that since 2010, it had received "a total of 35 reported cases of seizures following use of e-cigarettes."

13                  Following the FDA's announcement, Altria's market capitalization dropped by over 4%,
14 or $2.71 per share on April 3, 2019, to close at $53.98 per share compared to the previous day's closing

15 of $56.69 per share, erasing $5.07 billion in market capitalization in a single day.

16                  Despite this announcement, the Company's fiduciaries continued to highlight the
17 purported benefits of Altria's investment in JUUL. On April 25, 2019, Altria issued a press release

18 announcing its financial results for the first quarter of 2019. In the press release, defendant Willard
19 emphasized that Altria's "new strategic investments," which included the JUUL investment, were factors

20 that would accelerate the Company's growth and "long-term success." In particular, the press release

21 stated:

22           "After taking steps to position Altria for long-term success at the end of 2018, we entered
             2019 with an evolved business platform that includes our strong core tobacco businesses
23           and new strategic investments with tremendous potential for growth," said Howard
             Willard, Altria's Chairman and Chief Executive Officer. "We believe we've made
24
             significant progress in the first quarter on key initiatives to realize the potential of our
25           evolved business platform."

26                  Also on April 25, 2019, Altria filed its Quarterly Report on Form 10-Q for the period
27 ended March 31, 2019 (the "Q1 2019 Form 10-Q") with the SEC. Despite the mounting negative

28 publicity and regulatory scrutiny against JUUL, the Q1 2019 Form 10-Q provided an undetailed
                                              - 23 -
                           VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
              Case 3:20-cv-06041-RS Document 1 Filed 08/27/20 Page 25 of 37




 1 discussion of ongoing e-vapor litigation against Altria while assuring investors that the Company was

 2 already preparing responses to these lawsuits. In particular, the Q1 2019 Form 10-Q stated:

 3         E-vapor Litigation
           In April 2019, Altria, PM USA and JUUL were named as defendants in a tobacco and
 4
           health class action lawsuit filed in the United States District Court for the Middle District
 5         of Florida. The lawsuit involves JUUL e-vapor products and proposes various classes of
           plaintiffs. The theories of recovery include: violation of RICO; fraud; failure to warn;
 6         design defect; negligence; unjust enrichment and deceptive and unfair trade practices.
           Plaintiffs seek various forms of relief including compensatory and punitive damages. Altria
 7         and PM USA are preparing their responses to the lawsuit.
 8

 9                 The Q1 2019 Form 10-Q also contained substantively the same representation in the 2018

10 Form 10-K regarding the letter that Altria received from the FDA following its investment in JUUL,

11 again reassuring investors that the Company responded by "reaffirming its ongoing and long-standing

12 investment in underage tobacco prevention efforts." In particular, the Q1 2019 Form 10-Q stated:

13         Underage Access and Use of E-vapor Products
           The FDA announced in September 2018 that it is using its regulatory authority to address
14         underage access and use of e-vapor products. As part of this effort, the FDA issued letters
           to manufacturers of certain e-vapor products, including Nu Mark and JUUL, requiring
15
           them to (1) discuss with the FDA the steps each manufacturer intends to take to address
16         youth access and use of its e-vapor products and (2) within 60 days provide a detailed
           written plan to address underage access and use.
17
           In October 2018, Altria responded to the FDA's request for a written plan setting forth the
18         actions it was taking to address underage access and met with the FDA. In December 2018,
           Altria refocused its innovative product efforts, which included the discontinuation of all
19         Nu Mark e-vapor products. Altria's decision was based on current and expected financial
           performance of its innovative products, as well as regulatory restrictions limiting the ability
20         to quickly improve such products. Later in December, Altria purchased, through a wholly
           owned subsidiary, a 35% economic interest in JUUL. Following the announcement of this
21
           investment, Altria requested a meeting with the FDA to discuss the transaction and its
22         ongoing support for underage tobacco prevention. In February 2019, the FDA sent Altria
           a letter expressing concern about this investment given the rise in underage use of e-vapor
23         products and issued a statement indicating that, if the increased trend in underage use of e-
           vapor products does not reverse, the FDA may unilaterally take action to address the trend.
24         Altria responded by reaffirming its ongoing and long-standing investment in underage
25         tobacco prevention efforts. For example, Altria is advocating raising the minimum legal
           age to purchase all tobacco products to 21 at the federal and state levels to further address
26         underage tobacco use.

27

28
                                             - 24 -
                          VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
               Case 3:20-cv-06041-RS Document 1 Filed 08/27/20 Page 26 of 37




 1                  The Q1 2019 Form 10-Q contained signed certifications pursuant to SOX by defendants

 2 Willard and Gifford attesting that the report "fairly presents, in all material respects, the financial

 3 condition and results of operations of the Company."

 4                  On May 16, 2019, Altria held its annual shareholder meeting. During the meeting,

 5 defendant Willard claimed that the Company was aware of the litigation against JUUL when Altria

 6 decided to invest and that Altria was committed to reducing youth e-cigarette use.

 7                  On July 30, 2019, Altria issued a press release announcing its financial results for the

 8 second quarter of 2019. In the press release, defendant Willard tout the JUUL Investment as a factor that

 9 would contribute to the Company's success during a "dynamic time." In particular, the press release

10 stated:

11           "Altria delivered excellent second quarter adjusted diluted earnings per share growth of
             nearly 9%, driven by our core tobacco businesses," said [defendant Willard]. "We've
12           maintained our focus on the adult tobacco consumer and believe that with our leading
             premium tobacco brands, U.S. commercialization rights to IQOS, investment in JUUL and
13           pending transaction for on!, we are best positioned among tobacco peers to lead through a
14           dynamic time in the U.S."

15                  Also on July 30, 2019, Altria filed its Quarterly Report on Form 10-Q for the period ended

16 June 30, 2019 (the "Q2 2019 Form 10-Q") with the SEC. The Q2 2019 Form 10-Q also contained

17 substantively the same representation in the 2018 Form 10-K regarding the letter that Altria received

18 from the FDA following its investment in JUUL, again reassuring investors that the Company responded
19 by "reaffirming its ongoing and long-standing investment in underage tobacco use prevention efforts."

20 In particular, the Q2 2019 Form 10-Q stated:

21           Underage Access and Use of Certain Tobacco Products
             The FDA announced in September 2018 that it is using its regulatory authority to address
22
             underage access and use of e-vapor products. As part of this effort, the FDA issued letters
23           to manufacturers of certain e-vapor products, including Nu Mark and JUUL, requiring
             them to (1) discuss with the FDA the steps each manufacturer intends to take to address
24           youth access and use of its e-vapor products and (2) within 60 days provide a detailed
             written plan to address underage access and use.
25
             In October 2018, Altria responded to the FDA's request for a written plan setting forth the
26           actions it was taking to address underage access and met with the FDA. In December 2018,
             Altria refocused its innovative product efforts, which included the discontinuation of all
27           Nu Mark e-vapor products. Altria's decision was based on current and expected financial
             performance of its innovative products, as well as regulatory restrictions limiting the ability
28
             to quickly improve such products. Later in December, Altria purchased, through a wholly
                                                        - 25 -
                             VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
              Case 3:20-cv-06041-RS Document 1 Filed 08/27/20 Page 27 of 37




            owned subsidiary, a 35% economic interest in JUUL. Following the announcement of this
 1          investment, Altria requested a meeting with the FDA to discuss the transaction and its
 2          ongoing support for underage tobacco use prevention. In February 2019, the FDA sent
            Altria a letter expressing concern about this investment given the rise in underage use of e-
 3          vapor products and issued a statement indicating that, if the increased trend in underage
            use of e-vapor products does not reverse, the FDA may unilaterally take action to address
 4          the trend. Altria responded by reaffirming its ongoing and long-standing investment in
            underage tobacco use prevention efforts. For example, Altria is advocating raising the
 5
            minimum legal age to purchase all tobacco products to 21 at the federal and state levels to
 6          further address underage tobacco use.

 7                  The Q2 2019 Form 10-Q contained signed certification pursuant to SOX by defendants

 8 Willard and Gifford attesting that the report "fairly presents, in all material respects, the financial

 9 condition and results of operations of the Company."

10                  On August 29, 2019, the Wall Street Journal published an article titled "Juul's Marketing

11 Practices Under Investigation by FTC." The article reported that the FTC "is investigating whether

12 [JUUL] used influencers and other marketing to appeal to minors … ratcheting up pressure on a company

13 whose products are blamed for a rise in vaping among teens." The article further warned that "[t]he

14 regulatory risks surrounding Juul" have complicated Philip Morris' merger discussions with Altria. In

15 particular, the article provides:

16          The Federal Trade Commission is investigating whether e-cigarette startup Juul Labs Inc.
            used influencers and other marketing to appeal to minors, according to people familiar with
17          the matter, ratcheting up pressure on a company whose products are blamed for a rise in
            vaping among teens.
18
            The probe, which hasn't previously been disclosed, began before the agency's antitrust
19          review of a December deal in which tobacco giant Altria Group Inc. invested $12.8 billion
            to take a 35% stake in Juul, those and other people familiar with the matter said. The FTC
20          is also determining whether to seek monetary damages, one of the people said.
21                                            *      *       *
22          The regulatory risks surrounding Juul have taken on new weight for Altria as the Marlboro
            maker engages in advanced talks to merge with Philip Morris International Inc. Altria sells
23          Marlboros in the U.S.; Philip Morris sells them everywhere else. Their merger discussions
            were motivated in part by the risks and opportunities that Juul presents as the startup
24          expands into overseas markets and woos cigarette smokers away from both tobacco
            companies, according to people familiar with the matter.
25

26                  The following day, on August 30, 2019, the FDA and CDC issued a joint statement

27 announcing that both agencies are "working tirelessly to investigate the distressing incidents of severe

28 respiratory disease associated with use of e-cigarette products." The agencies went on to report that they
                                              - 26 -
                           VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
              Case 3:20-cv-06041-RS Document 1 Filed 08/27/20 Page 28 of 37




 1 "were deeply saddened last week to learn of the death of an adult in Illinois who had been hospitalized

 2 with a severe respiratory illness following the use of an e-cigarette product." They further revealed that,

 3 as of August 27, 2019, 215 possible cases of respiratory illness associated with e-cigarette use had been

 4 reported, and that "additional reports of pulmonary illness are under investigation."

 5                 From August 28, 2019 to August 30, 2019, Altria's stock price fell 4.6%, representing a

 6 market capitalization drop of nearly $4 billion.

 7                 On September 12, 2019, Reuters published an article titled "New Jersey expected to

 8 announce vaping restrictions within weeks." The article reported that New Jersey could soon "become

 9 the latest state to restrict e-cigarette use, with the governor on Thursday launching a task force to find

10 ways to curb vaping, linked by U.S. health officials to hundreds of respiratory illnesses and a half-dozen

11 deaths."

12                 Also on September 12, 2019, the CDC reported that the number of lung disease cases

13 associated with vaping in the United States and U.S. Virgin Islands had expanded to 380, with six total

14 deaths confirmed.

15                 On this news, Altria's stock price fell by 9.76%, or $4.34 per share, to close at $40.12 per

16 share on September 19, 2019, compared to the closing price of $44.46 per share on September 12, 2019,

17 erasing over $8.10 billion in market capitalization in five days.

18                 On September 23, 2019, the Wall Street Journal published an article reporting that
19 "[f]ederal prosecutors in California are conducting a criminal probe into [JUUL]."

20                 Then, on September 25, 2019, Altria issued a press release and filed a Current Report on

21 Form 8-K with the SEC disclosing that Philip Morris had called off discussions of a merger with Altria.

22 The merger would have been a $200 billion transaction. Philip Morris apparently ended discussions of

23 the merger due to scrutiny of the e-cigarette industry and Altria's 35% stake in JUUL. In the same press

24 release, Altria disclosed that its Senior Vice President, and Chief Strategy and Growth Officer, defendant

25 Crosthwaite, was stepping down from his position to join JUUL as the company's CEO. JUUL had also

26 announced that day that its former CEO would step down and that it would cease all advertising in the
27 U.S.

28
                                             - 27 -
                          VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
              Case 3:20-cv-06041-RS Document 1 Filed 08/27/20 Page 29 of 37




 1                  On October 14, 2019, defendant Willard stated to Congress through a letter to Senator

 2 Richard J. Durbin: "In late 2017 and into early 2018, we saw that the previously flat e-vapor category

 3 had begun to grow rapidly. JUUL was responsible for much of the category growth and had quickly

 4 become a very compelling product among adult vapers. We decided to pursue an economic interest in

 5 JUUL, believing that an investment would significantly improve our ability to bring adult smokers a

 6 leading portfolio of non-combustible products and strengthen our competitive position with regards to

 7 potentially reduced risk products."

 8                  On October 31, 2019, Altria issued a press release and filed a Current Report on Form 8-

 9 K with the SEC announcing its financial results for the third quarter of 2019. The press release disclosed

10 that Altria recorded a $4.5 billion impairment charge related to its investment in JUUL during the third

11 quarter of 2019, representing over a 35% loss in the Company's $12.8 billion investment in less than

12 one year. Altria explained the charge was based upon its consideration of several impairment indicators

13 in the totality, including, "increased likelihood of [FDA] action to remove flavored e-vapor products from

14 the market pending a market authorization decision, various e-vapor bans put in place by certain cities

15 and states in the U.S. and in certain international markets, and other factors."

16                  On this news, Altria's stock price fell $1.17 per share, or 2.55%, to close at $44.79 per

17 share on October 31, 2019, compared to the previous day's closing of $45.96 per share, erasing over $2.18

18 billion in market capitalization in a single day.
19                  On January 30, 2020, Altria issued a press release announcing that it was taking an

20 additional $4.1 billion charge related to its JUUL investment. It cited "the increased number of legal

21 cases pending against JUUL and the expectation that the number of legal cases against JUUL will

22 continue to increase."

23                  On this news, Altria's market capitalization fell another $3.9 billion, or 4.2% in a single

24 day.

25                  Then on February 21, 2020, the Wall Street Journal reported that the SEC had launched

26 an investigation into whether Altria full disclosed to its shareholders the risks associated with the JUUL
27 Investment. Over the next three days, from February 21, 2020 to February 25, 2020, Altria would lose

28 another $6.8 billion, representing nearly 8% of its market capitalization.
                                               - 28 -
                            VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
              Case 3:20-cv-06041-RS Document 1 Filed 08/27/20 Page 30 of 37




 1                          REASONS THE STATEMENTS WERE IMPROPER

 2                  The statements referenced above were each improper when made because they failed to

 3 disclose and misrepresented the following material, adverse facts, which the Altria Individual Defendants

 4 knew, consciously disregarded, or were reckless in not knowing:

 5                  (a)    JUUL's marketing scheme was directed towards youths;

 6                  (b)    JUUL's products were harmful and would not lead to individuals stopping their

 7 use of tobacco;

 8                  (c)    Altria's investment in JUUL contained material risks, including litigation risks

 9 related to JUUL's youth marketing;

10                  (d)    the value of JUUL was significantly overstated and that the severe regulatory and

11 litigation risks would negatively impact both the value of JUUL and the Company;

12                  (e)    Altria's agreements with JUUL violated antitrust laws; and

13                  (f)    as a result of the above, Altria needed to write down a significant portion of the

14 JUUL Investment.

15                                         DAMAGES TO ALTRIA

16                  As a result of the Altria Individual Defendants' improprieties, Altria disseminated

17 improper, public statements. These improper statements have devastated Altria's credibility as reflected

18 by the Company's over $33 billion, or 30%, market capitalization loss.
19                  In addition, Altria substantially overpaid for JUUL, as shown by its multiple multibillion-

20 dollar write downs of the JUUL Investment.

21                  Altria also damaged its reputation within the business community and in the capital

22 markets. Altria's current and potential customers consider a company's ability to provide tobacco

23 products as safely as possible. Customers are less likely to buy these products when they cause significant

24 health problems. In addition, Altria faces heightened regulatory scrutiny, and, as already operating in a

25 heavily regulated industry, can ill-afford the reputational damage associated with marketing tobacco

26 products to underage users.
27

28
                                             - 29 -
                          VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
              Case 3:20-cv-06041-RS Document 1 Filed 08/27/20 Page 31 of 37




 1                  Further, as a direct and proximate result of the Altria Individual Defendants' actions, Altria

 2 has expended, and will continue to expend, significant sums of money. Such expenditures include, but

 3 are not limited to:

 4                  (a)      costs incurred from defending and paying any settlement in the Securities Class

 5 Action;

 6                  (b)      costs incurred from defending and paying any settlement in the JUUL Actions for

 7 violations;

 8                  (c)      costs incurred from defendant defending and paying any settlement in the

 9 governmental lawsuits, including the FTC action;

10                  (d)      costs incurred from defending and responding to governmental inquiries and

11 investigations, including the SEC investigation; and

12                  (e)      costs incurred from compensation and benefits paid to the defendants who have

13 breached their duties to Altria.

14                        DERIVATIVE AND DEMAND MADE ALLEGATIONS

15                  Plaintiff brings this action derivatively in the right and for the benefit of Altria to redress

16 injuries suffered, and to be suffered, by Altria as a direct result of breaches of fiduciary duty, waste of

17 corporate assets, and unjust enrichment, as well as the aiding and abetting thereof, by the defendants.

18 Altria is named as a nominal defendant solely in a derivative capacity. This is not a collusive action to
19 confer jurisdiction on this Court that it would not otherwise have.

20                  Plaintiff will adequately and fairly represent the interests of Altria in enforcing and

21 prosecuting its rights.

22                  Plaintiff has continuously been a shareholder of Altria since December 2014.

23                  On November 27, 2019, plaintiff sent the Board of Altria a litigation demand (the

24 "Demand") detailing the wrongdoing explained herein and demanding that the Board investigate and the

25 initiate litigation against the culpable fiduciaries. A true and correct copy of the Demand is attached

26 hereto as Exhibit A.
27                  Plaintiff received a response letter from Altria's counsel on December 10, 2019. Altria's

28 counsel confirmed receipt of the Demand. It also requested that plaintiff provide proof that she was a
                                                - 30 -
                             VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
               Case 3:20-cv-06041-RS Document 1 Filed 08/27/20 Page 32 of 37




 1 shareholder at all relevant times. Counsel claimed that "[o]nce we receive the required proof of

 2 ownership, we will provide a further response to your letter within a reasonable time." A true and correct

 3 copy of the December 10, 2019 letter is attached hereto as Exhibit B.

 4                  Though there is no requirement that plaintiff provide the requested proof, she did so by

 5 letter dated December 18, 2019. In the letter, plaintiff inquired as to what steps the Board "has taken thus

 6 far and plans to take in response to [plaintiff's] Demand, including whether the Board has formed a special

 7 committee to consider the demand, the membership of that committee, and when we can expect to receive

 8 a decision on the demand." A true and correct copy of Plaintiff's December 18, 2019 letter is attached

 9 hereto as Exhibit C.

10                  On January 10, 2020, plaintiff received a letter from counsel for the Board. According to

11 the letter, the Board decided it would not undertake to consider the merits of the Demand until some

12 undisclosed time "[a]fter there have been further developments in [the related] proceedings." A true and

13 correct copy of the January 10, 2020 letter is attached hereto as Exhibit D.

14                  Plaintiff replied by letter that same day. Plaintiff explained that the Board's position made

15 little sense, as any decision in response to the Demand would require it to be adequately informed as to

16 the underlying facts. In particular, plaintiff's January 10, 2020, letter stated:

17          While it may be the case that it's in the best interests of the Company to mount a defense
            to all allegations, we question how the Board could make such a determination without a
18          complete and thorough investigation into the underlying facts. Further, we fail to see why
            a defense of litigation would prevent the Board from conducting its own internal
19          investigation. Accordingly, we ask the Board to reconsider and conduct the demanded
20          investigation.

21 A true and correct copy of plaintiff's January 10, 2020 letter is attached hereto as Exhibit E.

22                  On January 24, 2020, the Board reiterated its refusal to investigate plaintiff's Demand.

23 Without explaining why the Board could not conduct an investigation while Altria defended itself, the

24 Board again relied on this excuse to deny plaintiff's request for reconsideration of the Board's deferral of

25 the investigation. Citing a number of cases that did not concern Virginia law, the Board claimed that the

26 refusal to conduct an investigation is within its business judgment. A true and correct copy of the Board's
27 January 24, 2020 letter is attached hereto as Exhibit F.

28
                                              - 31 -
                           VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
              Case 3:20-cv-06041-RS Document 1 Filed 08/27/20 Page 33 of 37




 1                  Plaintiff responded via letter on January 27, 2020. In her letter, plaintiff explained that

 2 since Altria is incorporated in Virginia, Virginia's laws regarding shareholder litigation demands and

 3 derivative actions apply to the Board. Plaintiff further explained that Virginia law provides the Board

 4 with ninety days to consider and substantively respond to a shareholder demand or the shareholder is free

 5 to file a derivative action, citing Va. Code §13.1-672.1. Thus, as detailed in plaintiff's letter, the Board's

 6 refusal to consider the Demand within the ninety days amounts to a wrongful refusal. A true and correct

 7 copy of plaintiff's January 27, 2020 letter is attached hereto as Exhibit G.

 8                  Plaintiff has not received a further response. It has been over the ninety days plaintiff is

 9 required to wait before filing a derivative action. In light of the Board's refusal to consider plaintiff's

10 Demand in a timely and appropriate manner, it has effectively wrongfully refused the Demand.

11                  Plaintiff has not made any demand on the other shareholders of Altria to institute this

12 action since such demand would be a futile and useless act for at least the following reasons:

13                  (a)     Altria is a publicly held company with over 1.8 billion shares outstanding and

14 thousands of shareholders as of July 24, 2020;

15                  (b)     making demand on such a number of shareholders would be impossible for

16 plaintiff who has no way of finding out the names, addresses, or phone numbers of shareholders; and

17                  (c)     making demand on all shareholders would force plaintiff to incur excessive

18 expenses, assuming all shareholders could be individually identified.
19                                                   COUNT I

20                 Against the Altria Individual Defendants for Breach of Fiduciary Duty

21                  Plaintiff incorporates by reference and realleges each and every allegation contained

22 above, as though fully set forth herein.

23                  The Altria Individual Defendants owed and owe Altria fiduciary obligations. By reason

24 of their fiduciary relationships, the Altria Individual Defendants owed and owe Altria the obligation to

25 act in good faith.

26                  The Altria Individual Defendants and each of them, violated and breached their fiduciary
27 duties.

28
                                              - 32 -
                           VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
              Case 3:20-cv-06041-RS Document 1 Filed 08/27/20 Page 34 of 37




 1                 As a direct and proximate result of the Altria Individual Defendants' breaches of their

 2 fiduciary obligations, Altria has sustained significant damages, as alleged herein. As a result of the

 3 misconduct alleged herein, these defendants are liable to the Company.

 4                 Plaintiff, on behalf of Altria, has no adequate remedy at law.

 5                                                 COUNT II

 6           Against the JUUL Defendants for Aiding and Abetting Breach of Fiduciary Duty

 7                 Plaintiff incorporates by reference and realleges each and every allegation contained

 8 above as though fully set forth herein.

 9                 The Altria Individual Defendants and each of them, violated and breached their fiduciary

10 duties.

11                 The JUUL Defendants knowingly participated in the Altria Individual Defendants

12 breaches of fiduciary duty.

13                 As a direct and proximate result of the Altria Individual Defendants' breaches of their

14 fiduciary obligations and the JUUL Defendants aiding and abetting thereof, Altria has sustained

15 significant damages, as alleged herein. As a result of the misconduct alleged herein, these defendants are

16 liable to the Company.

17                 Plaintiff, on behalf of Altria, has no adequate remedy at law.

18                                                COUNT III
19                Against the Altria Individual Defendants for Waste of Corporate Assets

20                 Plaintiff incorporates by reference and realleges each and every allegation contained

21 above, as though fully set forth herein.

22                 As a result of the wrongdoing detailed herein, the Altria Individual Defendants have

23 caused Altria to waste its assets by overpaying for the JUUL Investment, as well as improper

24 compensation and bonuses to certain of its executive officers and directors that breached their fiduciary

25 duty and forced Altria to overpay for its JUUL Investment.

26                 As a result of the waste of corporate assets, the Altria Individual Defendants are liable to
27 the Company.

28                 Plaintiff, on behalf of Altria, has no adequate remedy at law.
                                             - 33 -
                          VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
                 Case 3:20-cv-06041-RS Document 1 Filed 08/27/20 Page 35 of 37




 1                                                   COUNT IV

 2                        Against the Altria Individual Defendants for Unjust Enrichment

 3                   Plaintiff incorporates by reference and realleges each and every allegation contained

 4 above, as though fully set forth herein.

 5                   By their wrongful acts and omissions, the Altria Individual Defendants were unjustly

 6 enriched at the expense of and to the detriment of Altria. The Altria Individual Defendants were unjustly

 7 enriched as a result of the compensation and director remuneration they received while breaching

 8 fiduciary duties owed to Altria.

 9                   Plaintiff, as a shareholder and representative of Altria, seeks restitution from these

10 defendants, and each of them, and seeks an order of this Court disgorging all profits, benefits, and other

11 compensation obtained by these defendants, and each of them, from their wrongful conduct and fiduciary

12 breaches.

13                   Plaintiff, on behalf of Altria, has no adequate remedy at law.

14                                            PRAYER FOR RELIEF

15          WHEREFORE, plaintiff, on behalf of Altria, demands judgment as follows:

16          A.       Against all of the defendants and in favor of the Company for the amount of damages

17 sustained by the Company as a result of the defendants' breaches of fiduciary duties, aiding and abetting

18 of the breaches of fiduciary duty, waste of corporate assets, and unjust enrichment;
19          B.       Directing Altria to take all necessary actions to reform and improve its corporate

20 governance and internal procedures to comply with applicable laws and to protect Altria and its

21 shareholders from a repeat of the damaging events described herein, including, but not limited to, putting

22 forward for shareholder vote, resolutions for amendments to the Company's Bylaws or Articles of

23 Incorporation and taking such other action as may be necessary to place before shareholders for a vote of

24 the following corporate governance policies:

25                   1.       a proposal to strengthen the Company's controls over the prevention of marketing

26 to underage individuals;
27                   2.       a proposal to strengthen the Company's controls over its acquisitions so that its

28 targets are not involved in underage marketing and valued correctly;
                                                - 34 -
                             VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
                    Case 3:20-cv-06041-RS Document 1 Filed 08/27/20 Page 36 of 37




 1                      3.     a proposal to strengthen Altria's oversight of its disclosure procedures;

 2                      4.     a proposal to strengthen the Board's supervision of operations and develop and

 3 implement procedures for greater shareholder input into the policies and guidelines of the Board; and

 4                      5.     a provision to permit the shareholders of Altria to nominate at least three

 5 candidates for election to the Board;

 6             C.       Extraordinary equitable and/or injunctive relief as permitted by law, equity, and state

 7 statutory provisions sued hereunder, including attaching, impounding, imposing a constructive trust on,

 8 or otherwise restricting the proceeds of defendants' trading activities or their other assets so as to assure

 9 that plaintiff on behalf of Altria has an effective remedy;

10             D.       Awarding to Altria restitution from defendants, and each of them, and ordering

11 disgorgement of all profits, benefits, and other compensation obtained by the defendants;

12             E.       Awarding to plaintiff the costs and disbursements of the action, including reasonable

13 attorneys' fees, accountants' and experts' fees, costs, and expenses; and

14             F.       Granting such other and further relief as the Court deems just and proper.

15                                                  JURY DEMAND

16             Plaintiff demands a trial by jury.

17    Dated: August 27, 2020                                  ROBBINS LLP
                                                              BRIAN J. ROBBINS
18                                                            CRAIG W. SMITH
                                                              SHANE P. SANDERS
19                                                            EMILY R. BISHOP
20
                                                                            /s/Brian J. Robbins
21                                                                         BRIAN J. ROBBINS
22                                                            5040 Shoreham Place
                                                              San Diego, CA 92122
23                                                            Telephone: (619) 525-3990
                                                              Facsimile (619) 525-3991
24                                                            E-mail: brobbins@robbinsllp.com
                                                                      csmith@robbinsllp.com
25                                                                    ssanders@robbinsllp.com
                                                                      ebishop@robbinsllp.com
26
                                                              Attorneys for Plaintiff
27
     1476543
28
                                                 - 35 -
                              VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
Case 3:20-cv-06041-RS Document 1 Filed 08/27/20 Page 37 of 37
